Exhibit 10.2 NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[***]” ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. AMENDED AND RESTATED SUBACCOUNTING AGREEMENT This AMENDED AND RESTATED SUBACCOUNTING AGREEMENT (the “Agreement”) is made and entered into by and among UNITED WESTERN BANK® (f/k/a Matrix Capital Bank), a federal savings bank (“Bank”), EQUITY TRUST COMPANY, a South Dakota trust company (“ETC”), EQUITY ADMINISTRATIVE SERVICES, INC., an Ohio corporation (“EAS”), and STERLING ADMINISTRATIVE SERVICES, LLC, a Texas limited liability company (“SAS” and, collectively with EAS, the “Companies”), as of this 27th day of June, 2009 (the “Effective Date”) (the Companies, ETC and Bank referred to herein each as a “Party” and collectively the “Parties”). WHEREAS, EAS and Bank previously entered into an Amended and Restated Subaccounting
